Title: From James Madison to John Graham, 28 August 1813
From: Madison, James
To: Graham, John


Dear Sir
Montpelier Aug. 28. 1813
I have recd. your favor of the 26th. I can not recollect off-hand, very much about the letter from Turreau to R. Smith, of which a Translation is printed in Georgetow⟨n⟩. My general impression is that it was considered at the time as highly exceptionable in several passages; that it was noticed that T. by a ruse diplomatique, which distinguished between the existing & preceding Administrations, and assumed the air of a private instead of an official paper, had attempted to cover & pass off here a rudeness which might be recd. as a proof of his energetic zeal, by his own Govt: and that unless T. preferred taking back the paper, a proper notice of its offensiveness ought to be taken; it being of course left to R.S. to manage the business with T. A further appeal to my memory, may give more precision to these circumstances, and may recover others from the oblivion into which they have fallen. The case will probably be the same with you. If you can pronounce with certainty from your own knowledge, or the information of Mr Smith that the letter was taken back by T. (a thing not very unusual in such cases, and of which there have been examples with other foreign Ministers,
   
   Mr. Erskine e.g. & Pichon.

 British if I mistake not, as well as French) it may be well perhaps, that the fact shd. be noticed in the newspaper. An antidote in some form, to the mischievous intent of the publication, seems due to the crisis chosen for it. If no answer were given to the letter, which the records will test, that alone would be an animadversion in one of its modes, of no inconsiderable force. It is unfortunate that the individual possessing the fullest knowledge of all circumstances, can not be resorted to. If he has himself conveyed the paper to the printer, as you conjecture, it is another evidence of the folly which has marked his career, since the position which he occupied, and the address of the paper to him as “une lettre simple” wd. assign to him more particularly any reproach of a want of sensibility to its offensive contents: For he will hardly pretend that he was controuled in the expression of it. The time for doing that, was the time when he mustered the whole of that and every other species of denunciation against the object of his tormenting passions. If the original of the French letter was returned to T. without a copy having been taken, as may be inferred from the sending of a translation to the printer and your translation is not found in the office, the translation sent must have been yours and the public will decide between the Clerks in the Departt. and the then head of it. It is sufficiently known that he carryd with him out of it, copies of other papers which he wished to possess with a view to eventual publicity.
If the date of the translated letter be correctly published, the letter must have been recd before the rejection of Erskine’s arrangement was known, and at a period when a reconciliation with England was considered as certain. This consideration might properly have had weight, in disposing the Cabinet to bear with less impatience an exceptionable tone from a French Minister, whose feelings on such an event, wd. naturally mingle themselves with his complaints on other subjects, some of which, particularly the apathy of the Amn. Govt. with respect to the French ship burnt near the shore of N.C, it was not very easy to meet in a satisfactory manner.

I am very sorry to hear of the indisposition of Col. Monroe. I hope it will be found to Justify the term slight which you apply to it. My own health has greatly improved since my arrival here, but I have not been without several slight returns of fever which are chargeable rather on the remnant of the influenza, than the cause from which I suffered at Washington. I am now pretty well recovered from the last return which took place a few days ago. Accept with my respects my best wishes for your health & welfare.
